Citation Nr: 0301814	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  01-00 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to ratings for post-traumatic stress disorder 
(PTSD) in excess of 50 percent for the period from May 28, 
1993, through December 18, 1999, and in excess of 70 percent 
for the period from December 29, 1999.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from April 1967 to May 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 1999 rating 
decision by the Buffalo, New York RO that evaluated the 
veteran's PTSD as 50 percent disabling from May 28, 1993, 
after granting service connection for this disability.  By 
rating decision dated in July 2000, the RO granted an 
increased, 70 percent, rating for PTSD, effective December 
29, 1999.  Thereafter, the veteran continued his appeal.


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.

2.  For the period from May 28, 1993, the veteran has been 
demonstrably unable to obtain or retain employment because of 
his service-connected PTSD.


CONCLUSION OF LAW

The veteran's PTSD is 100 percent disabling according to the 
applicable schedular criteria.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 4.132, Code 9411 
(1996); 38 C.F.R. §§ 4.3, 4.7 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from April 1967 to May 
1971.  He submitted a claim for service connection for PTSD 
in May 1993.  

In a September 1993 statement, Linda Lassoff, MSW, CSW, 
stated that she began seeing the veteran in November 1992.  
At that time, he presented with complaints of nightmares, 
flashbacks, anxiety and panic attacks.  He reported a history 
of strokes, and indicated that he had found himself in places 
having no idea how he got there.  Ms. Lassoff indicated that 
the veteran had difficulty caring for himself.  Mental status 
examination revealed impaired short-term memory.  Ms. Lassoff 
noted that the veteran had neurological damage, which would 
account for the difficulties with his memory.  The veteran 
was oriented to person and place, but was off on the date by 
two days.  Insight and judgment were poor, but this was 
attributed to medical and psychosocial factors.  Ms. Lassoff 
stated that it was "unlikely that he will be able to work."  
The assessment was PTSD.  

In a statement received by the RO in October 1993, the 
veteran stated that he was unable to "function like other 
people" and was unable to keep a job.  He complained of 
problems sleeping, nightmares and feelings of fear.  He 
reported being confused about dates and times.  He also 
reported being confused about where he was and how he got 
there.

In a statement received by the RO in October 1993, the 
veteran's friend described the veteran's increasing confusion 
and forgetfulness.

A December 1993 VA PTSD examination report notes that the 
veteran had never married and had no children.  He indicated 
that he worked as a car salesman until November 1991, when he 
became depressed and unmotivated.  The examiner noted that 
the veteran was slovenly dressed and unshaven.  Upon 
examination, insight and judgment were poor.  The veteran 
denied having nightmares or flashbacks, but reported problems 
sleeping.  He denied hallucinations or delusions.  The 
examiner noted the veteran's memory difficulties, and stated 
that these problems may be due to his history of strokes.  
The Global Assessment of Functioning (GAF) score was 55.  The 
diagnoses included organic personality syndrome and 
depressive disorder.  The examiner noted that psychological 
testing placed the veteran above the cutoff for PTSD.  The 
examiner stated, "it appears [the veteran] cannot work 
because of a combination of his emotional problems and the 
sequelae of his strokes."

A December 1993 VA social survey notes that the veteran had a 
moody attitude and poor eye contact during his interview.  
The veteran appeared very dirty and shabby.  He stated that 
he rented some rooms in a house that he shared with a married 
couple; he cooked his own meals.  The veteran reported 
occasional contact with his parents and one sibling.  He 
worked as a car salesman, including at his own car 
dealership, until he suffered a stroke.  The veteran 
complained of difficulty sleeping and difficulty functioning 
during the day.

In September 1995, while the veteran was temporarily living 
in California, he was seen at the VA outpatient clinic for 
food assistance.  A VA social work note indicates that the 
veteran appeared to be functioning well and was not in need 
of ongoing psychological intervention.  The veteran kept in 
touch with his family in New York and had several friends 
locally in California who were good supports for him.

The veteran then returned to New York.  In a statement 
received by the RO in September 1995, Ms. Lassoff indicated 
that she had seen the veteran for two and a half years.  The 
veteran complained of frequent nightmares, flashbacks from 
four to seven times a week, and major panic attacks many 
times a day.  Upon mental status examination, the veteran was 
oriented times two; he was unable to give the day or the 
year.  Grooming was marginal.  Serial sevens were poor.  
Insight and judgment were poor.  The veteran reported that he 
recently went to California and could not find his way home.  
The assessment was PTSD.

During an August 1997 travel Board hearing, the veteran 
testified that he had problems sleeping at night. 

In June 1998, the Board remanded the veteran's claim to the 
RO for further development, including a VA examination.

A June 1999 VA PTSD examination report notes that the veteran 
was not married and had no children; he lived with two 
friends.  He spent his days reading, watching television and 
socializing with his friends within the limits of his 
ability.  Upon mental status examination, the veteran was 
quite cooperative.  The examiner noted that the veteran was a 
non-psychotic man of above-average intelligence.  There were 
no indications of severe affective disturbance.  Examination 
revealed mild cognitive insufficiencies in short-term memory, 
attention and concentration, suggestive of mild neurological 
deficits from the veteran's history of stroke.  The examiner 
noted that the veteran's symptoms included generalized 
anxiety, psycho-physiological arousal, chronically disturbed 
sleep, mild episodes of combat-related flashbacks, inner 
personal avoidance, easy irritability, and comprehensive 
disturbances in the veteran's ability to foster and maintain 
relationships.  The examiner noted that the veteran had 
worked as a car salesman for about 5 years before becoming 
self-employed as a used car salesman.  The examiner stated 
that the veteran's 

transition to self employment had to do 
with the effects of some of [his PTSD] 
symptoms and his capacity to work a 
regular schedule and with more consistent 
interpersonal interactions.  His own self 
employment allowed him to tailor his work 
more to his emotional needs and although 
he was able to financially maintain 
himself during this interval of his life, 
clearly this was not an indication of his 
psychological strength; rather a[n] 
adaptation to his psychological problems.

The GAF score was 45.  The diagnosis was chronic PTSD.

A second VA PTSD examination was conducted that same day.  
The veteran reported that he had been arrested a number of 
times for verbal outbursts; the last time this happened was 
in December 1997.  Upon mental status examination, the 
veteran was slightly disheveled and noticeably irritable and 
uncomfortable.  He was oriented times three, and his thoughts 
were clear and goal directed.  There was no evidence of 
psychosis or delusion.  Speech was normal; mood was depressed 
and anxious; and affect was mildly constricted or irritable.  
The veteran described poor sleep, exaggerated startle 
response and panic attacks several times a month.  Judgment 
was fair, and and insight was minimal to fair.  The GAF score 
was 45.  The diagnoses included PTSD, panic disorder and 
depressive disorder.

Upon reviewing the evidence of record in September 1999, the 
RO granted service connection for PTSD and assigned an 
initial 50 percent evaluation from May 28, 1993.  The veteran 
appealed this decision.

In a statement received by the RO in January 2000, the 
veteran indicated that he last worked full time in 1989 as a 
used car salesman.

A May 2000 VA examination report notes that the veteran 
reported complaints of nightmares, severe irritability and 
exaggerated startle response.  The veteran reported 
significant difficulty in getting along with people on a 
regular basis, so he spent most of his time by himself.  Upon 
mental status examination, the veteran's appearance, attitude 
and behaviors were generally within normal limits.  His 
attire was neat and appropriate; he had long hair and an 
ungroomed beard.  The veteran was markedly physically 
restless and made minimal adequate eye contact.  There was no 
evidence of hallucinations or delusions.  The veteran 
reported that distress caused disruption in his concentration 
and short-term memory, which the examiner noted was typical 
of people with PTSD.  Mood was markedly anxious and 
distressed.  Affect was markedly constrictive.  The veteran 
reported frequent nightmares, panic attacks and estrangement 
from others in his day-to-day life.  The examiner noted that 
the veteran's social functioning was severely impaired; for 
example, he reported having difficulty opening a checking 
account because he could not sit with the bank employee for a 
sustained period of time without becoming irritable or flying 
off the handle.  The GAF score was 45.  The diagnosis was 
chronic and severe PTSD.  The examiner noted that the 
examination 

revealed significant problems in some 
areas of performance of daily activities 
for this man.  Specifically, he has 
difficulty with any activity that 
requires sustained contact with the 
public.  He will go out and do shopping 
and perform chores but does so with 
experiencing significant psychic distress 
as evidenced by the anxiety he showed 
today during the exam.  He can do simple 
household chores.  He can manage his 
funds in his own best interest.  He is 
able to care for his personal needs and 
personal grooming.  He apparently does 
drive a car.  He would have difficulty 
using public transportation due to his 
PTSD symptoms.  His current level of 
personal and social adjustment is 
severely impaired.  In this examiner's 
opinion this veteran's current level of 
occupational adjustment is also severely 
impaired.  This veteran would have 
significant problems in maintaining 
himself adaptively, appropriately, or 
with adequate emotional stability in any 
work situation that requires any type of 
contact with peers or supervisors, or 
perhaps even the public.  At best, he 
might be able to do low stress work that 
is primarily solitary in nature.  
However, most competitive work situations 
would likely result in a significant 
exacerbation of his PTSD symptoms, which 
are severe at this time.

Additional evidence of record includes a March 1995 Social 
Security Administration (SSA) disability determination in 
favor of the veteran.  Records pertaining to the veteran's 
service-connected PTSD-including VA examination reports-are 
essentially duplicative of evidence previously received and 
considered by the RO.  Other records pertain to disabilities 
other than the veteran's service-connected psychiatric 
disorder.  SSA rated the veteran as disabled, with PTSD noted 
as his primary disability.



Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  In addition, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), were published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001)(codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2002)).  The Board will 
assume, for the purposes of this decision, that the 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the present appeal.  

The Board has found the evidence and information currently of 
record to be sufficient to substantiate the veteran's claim.  
Therefore, no further development is required to comply with 
the VCAA or the implementing regulations.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In cases where the original 
rating assigned is appealed, consideration must be given to 
whether the veteran deserves a higher rating at any point 
during the pendency of the claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

On November 7, 1996, the regulations pertaining to 
psychiatric disabilities were revised.  Under the regulations 
in effect prior to November 7, 1996, Diagnostic Code 9411 
(post-traumatic stress disorder) and other codes pertaining 
to psychoneurotic disorders provide for a 10 percent rating 
when symptomatology is less than the criteria required for 
the 30 percent evaluation, with emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  A 30 percent rating requires definite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people, where the psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  A 50 percent rating is assigned when 
the ability to maintain effective or favorable relationships 
with people is considerably impaired, and by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent rating is assigned when 
the ability to establish and maintain effective or favorable 
relationships with people is severely impaired, and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent rating is assigned when the 
attitudes of all contacts, except the most intimate, are so 
adversely affected as to result in virtual isolation in the 
community; or when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality and disturbed though or behavioral process associated 
with almost daily activities such a fantasy, confusion, 
panic, and explosions of aggressive energy result in a 
profound retreat from mature behavior; or the veteran is 
demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996).

On November 7, 1996, the rating criteria for psychiatric 
disorders were revised and are now found at 38 C.F.R. § 4.130 
(2002).  The revised rating criteria provide that PTSD (Code 
9411), as well as other mental disorders, are to be assigned 
a 10 percent rating for occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.  A 30 percent rating is assigned 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation requires occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike setting); 
inability to establish and maintain effective relationships.  
A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).

The veteran is entitled to the application of the version of 
the regulation that is more favorable to him from the 
effective date of the new criteria, but only the former 
criteria are to be applied for the period prior to the 
effective date of the new criteria.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991); VAOPGCPREC 3-2000 
(April 10, 2000), published at 65 Fed. Reg. 33,422 (2000).

With respect to the former criteria, it is noted that the 
evidence of record includes medical records showing treatment 
and diagnosis of chronic PTSD.  The evidence of record notes 
the veteran's complaints of panic attacks since November 
1992.  In September 1995, the veteran complained of "major 
panic attacks many times a day."  A June 1999 VA examination 
report notes the veteran's history of arrests for verbal 
outbursts.  June 1999 and May 2000 VA examination reports 
note that the veteran was given a GAF score of 45 to 
represent serious impairment socially and occupationally.  

In this case, the evidence does support a conclusion that the 
veteran was precluded from substantially gainful employment 
by reason of his psychiatric disability, the presence of 
nonservice connected disability notwithstanding.  Statements 
from the veteran and a VA examiner note that the veteran has 
not been employed full-time since 1989.  SSA has considered 
the veteran totally disabled since 1989, with the primary 
diagnosis being the service-connected PTSD.  While such a 
conclusion is not binding on the VA, it is nevertheless 
evidence which tends to support the veteran's claim and 
cannot be ignored.  Moreover, such a conclusion is not 
inconsistent with the manifestations of psychiatric 
disability reported as discussed above.

Based on the entire record of evidence, and with resolution 
of all reasonable doubt in the veteran's favor, the Board 
concludes that the severity of the veteran's PTSD is such 
that it is productive of a demonstrable inability to obtain 
or retain employment from the effective date of service 
connection.  Accordingly, a 100 percent evaluation is 
warranted under the former criteria and the revised criteria 
need not be considered. 



ORDER

Entitlement to a 100 percent rating for PTSD for the period 
from May 28, 1993, is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

